Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Nos. 333-182087, 333-182087-01 and 333-182087-2 DRYROCK ISSUANCE TRUST Series 2013-1 Class A Floating Rate Asset Backed Notes Other Fees and Expenses The following describes the compensation payable to the nationally recognized statistical rating organizations hired to rate the Series -1 notes for the period beginning with their retention and ending two years after the closing date. The amount includes initial fees and surveillance fees. Moody’s Investors Service, Inc. $137,500 Standard & Poor’s Rating Services $185,000 Barclays Citigroup Credit Suisse J.P. Morgan The issuer has filed a registration statement as amended (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov . Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling 1(800) 326-1643 (Ext. 58700).
